Judgment, Supreme Court, New York County (Arlene Silver-man, J.), rendered September 26, 2000, convicting defendant, upon his plea of guilty, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, and judgment, same court (William Leibovitz, J.), rendered April 11, 2001, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a concurrent term of three years, unanimously affirmed.
By pleading guilty, defendant forfeited his claim that the court should have granted his motion to dismiss the indictment on the ground that the Feople, in introducing testimony before the grand jury concerning defendant’s statement to the police, failed to elicit exculpatory portions of that statement (People v Hansen, 95 NY2d 227, 230 [2000]). In any event, were we to find that this claim survived defendant’s plea, we would find no impairment of the integrity of the grand jury proceeding (see People v Mitchell, 82 NY2d 509 [1993]). The omitted remarks were insignificant and had little or no exculpatory value. Concur—Buckley, P.J., Tom, Ellerin and Williams, JJ.